 



AMENDMENT NO. 1 TO
STANDSTILL AGREEMENT

     This Amendment No. 1 (this “Amendment”), dated as of May 9, 2005, to the
Standstill Agreement, dated the 7th day of April, 2004 (the “Agreement”), is
made by and between American Physicians Capital, Inc., a Michigan corporation
(“ACAP”), and Daniel L. Gorman (“Gorman”).

     WHEREAS, ACAP and Gorman have agreed that it is in their mutual interests
to enter into this Amendment as hereinafter described.

     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:

     1. Paragraph (h) of Section 3 of the Agreement is hereby amended and
restated in its entirety as follows:

h. deposit any ACAP common stock in any voting trust or subject any ACAP common
stock to any arrangement or agreement with respect to the voting of any ACAP
common stock, provided that this section shall not prohibit Gorman from entering
into one or more forward purchase contracts even if the result thereof is that
Gorman is not permitted to vote the shares subject to the contract,

     2. Paragraph (a) of Section 4 of the Agreement is hereby amended and
restated in its entirety as follows:

a. At all meetings of shareholders, Gorman shall vote, or cause to be voted, all
of the shares of ACAP common stock beneficially owned by him and with respect to
which he has or shares voting power for each of ACAP’s nominees for election to
the Board, for the ratification of the appointment of ACAP’s independent
auditors and, in other matters, in accordance with the recommendation of the
Board, or, if so directed by the Board, pro rata with all other shareholders.
Gorman shall, if requested by ACAP, publicly support the election of each of
ACAP’s nominees for election to the Board.

     3. Section 8 of the Agreement is hereby amended and restated in its
entirety as follows:

8. Certification of Ownership. Gorman shall, upon request of ACAP, certify to
ACAP as to the amount of shares he beneficially owns, showing separately the
number of shares with respect to which he has or shares (x) voting power and
(y) dispositive power.

     4. Clause (i) of Section 9 of the Agreement is hereby amended and restated
in its entirety as follows:

(i) Gorman having beneficial ownership of, or sole or shared voting power with
respect to, less than one percent of the outstanding shares of common stock of
ACAP;

 



--------------------------------------------------------------------------------



 



     5. Except as specifically set forth above, this Amendment shall not be
deemed to amend the terms and conditions of the Agreement in any respect.

     6. This Amendment may be executed in counterpart in accordance with
Section 15 of the Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

         
AMERICAN PHYSICIANS CAPITAL, INC.

  /s/Daniel L. Gorman

       

      Daniel L. Gorman
 
       
/s/ R. Kevin Clinton
 
By:
  R. KEVIN CLINTON         President and CEO    

 